FILED
                             NOT FOR PUBLICATION                             AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELIAS MURILLO,                                   No. 12-16873

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01220-FJM-
                                                 MEA
  v.

JAMES EDWARD MACDONALD,                          MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Elias Murillo, a California state prisoner incarcerated in Arizona, appeals pro

se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action

alleging cruel and unusual punishment. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed action because the short-term

deprivation of bathroom facilities, without more, is not sufficiently grave to form

the basis of an Eighth Amendment violation. See Wilson v. Seiter, 501 U.S. 294,

298 (1991) (“[O]nly those deprivations denying the minimal civilized measure of

life’s necessities are sufficiently grave to form the basis of an Eighth Amendment

violation.” (citation and internal quotation marks omitted)); cf. Johnson v. Lewis,

217 F.3d 726, 733 (9th Cir. 2000) (“[W]e have no doubt that toilets can be

unavailable for some period of time without violating the Eighth

Amendment . . . .”).

      AFFIRMED.




                                          2                                    12-16873